--------------------------------------------------------------------------------

DIRECTOR / OFFICER INCENTIVE STOCK OPTION AGREEMENT OF
ROYALITE PETROLEUM COMPANY INC.
A Nevada Corporation

THIS AGREEMENT is made between ROYALITE PETROLEUM COMPANY INC., a Nevada
corporation (hereinafter referred to as the "Company"), and «NAME» of «ADDRESS»,
«citystate» (hereinafter referred to as the “Optionee”), a director or officer
of the Company, or a director or officer of the Company’s subsidiary, effective
as of the «IssueDay» day of «IssueMonth», «IssueYear».

1.           Option Granted

The Company hereby grants the Optionee incentive stock options to purchase
«SHARES» («NUMBEROPTIONS») shares of the Company’s Common Stock at a purchase
price of «EXERCISEPRICE» US per share for a term commencing on the effective
date of this Agreement and expiring at 5:00 pm (Pacific Time) on the «ExpiryDay»
day of «ExpiryMonth», «ExpiryYear» (the “Expiration Date”), subject to
termination as set forth herein. All options will be fully vested upon execution
of this Agreement.

2.           Time of Exercise of Option

The Optionee may exercise the options granted herein at any time after the
effective date of this Agreement until the date of termination of the options as
provided herein.

3.           Method of Exercise

The options granted herein shall be exercised by written notice delivered to the
Company at its principal place of business, stating the number of shares for
which the options are being exercised. The notice must be accompanied by a check
or other methods of payment acceptable to the Plan Administrator for the amount
of the purchase price, and comply with all the requirements of the Company’s
2008 Stock Option Plan dated October 15, 2008, as approved by the Board of
Directors of the Company on October 15, 2008, a copy of which has been provided
to the Optionee.

4.           Capital Adjustments

The existence of the options granted herein shall not affect in any way the
right or power of the Company or its stockholders to: (1) make or authorize any
or all adjustments, recapitalizations, reorganizations, or other changes in the
Company's capital structure or its business; (2) enter into any merger or
consolidation; (3) issue any bonds, debentures, preferred or prior preference
stocks ahead of or affecting the common stock or the rights thereof, (4) issue
any securities convertible into any common stock, (5) issue any rights, options,
or warrants to purchase any common stock, (6) dissolve or liquidate the Company,
(7) sell or transfer all or any part of its assets or business, or (8) take any
other corporate act or proceedings, whether of a similar character or otherwise.

5.           Reorganization, Merger, Amalgamation and Consolidation

If there shall, prior to the exercise of any of the options provided for by this
Agreement, be any reorganization of the authorized capital of the Company by way
of consolidation, merger, subdivision, amalgamation or otherwise, or the payment
of any stock dividends, then there shall automatically be an adjustment in
either or both of the number of shares which may be purchased pursuant hereto or
the price at which such shares may be purchased so that the rights evidenced
hereby shall thereafter as reasonably as possible be equivalent to those
originally granted hereby. The Company shall have the sole and exclusive power
to make such adjustments as it considers necessary and desirable.

--------------------------------------------------------------------------------

- 2 -

In the event of a complete liquidation of the Company or a merger,
reorganization, or consolidation of the Company with any other corporation in
which the Company is not the surviving corporation, or the Company becomes a
wholly-owned subsidiary of another corporation, any unexercised options granted
under this Agreement shall be deemed cancelled unless the surviving corporation
in any such merger, reorganization, or consolidation elects to assume the
options under this Agreement or to issue substitute options in place thereof;
provided, however, that notwithstanding the foregoing, if such options would be
cancelled in accordance with the foregoing, the Optionee shall have the right
exercisable during a ten-day period ending on the fifth day prior to such
liquidation, merger, or consolidation to exercise such option in whole or in
part without regard to any installment exercise provisions in this Agreement.

6.           Transfer of this Option

During the Optionee's lifetime, the options granted herein shall be exercisable
only by the Optionee. The options shall not be transferable by the Optionee
other than by the laws of descent and distribution upon the Optionee's death. In
the event of the Optionee's death during the term of this Agreement, the
Optionee's personal representatives may exercise any portion of the options
granted herein that remain vested and unexercised at the time of the Optionee's
death, provided that any such exercise must be made, if at all, during the
period within six (6) months after the Optionee's death, and subject to the
option termination date specified in Paragraph 7(d) below.

7.           Termination of Option

The Optionee’s right to exercise any options shall terminate on the earliest of
the following dates:

  (a)

The Expiration Date;

        (b)

Subject to subsections (c) and (d) below, the date which is thirty (30) days
from the date on which the Optionee ceases to act as a director or officer of
the Company or any subsidiary of the Company;

        (c)

In the event of the termination of the Optionee as a director or officer of the
Company or any subsidiary of the Company as a result of a breach of the
Optionee’s obligations to the Company or any subsidiary of the Company, whether
or not such obligations arise under the terms of his or her management services
agreement or otherwise, or as a result of any dishonesty, fraud, misconduct, the
unauthorized use or disclosure of confidential information or trade secrets, or
conviction or confession of a crime punishable by law (except minor violations)
(each of which being a termination for “Cause”), the earliest date on which the
Optionee is notified by the Company of such termination; and

        (d)

The date which is six (6) months from the date of the Optionee’s death or the
date the Optionee is determined by the Company to be unable to perform his or
her duties as a director or officer of the Company or any subsidiary of the
Company as a result of any mental or physical disability that is expected to
result in death or that is expected to last for a continuous period of twelve
(12) months or more (the “Disability Determination Date”).

Notwithstanding the foregoing, the Optionee will be deemed not to have ceased to
act as a director or officer of the Company or any subsidiary of the Company
(the “Original Position”) if the Optionee continues to act as an employee,
officer, director or consultant of the Company or a subsidiary of the Company in
some other capacity immediately upon ceasing to act in the Original Position.

Also notwithstanding the foregoing, if the Optionee dies after he or she ceases
to be a director or officer of the Company or any subsidiary of the Company for
reasons other than a termination for Cause or for disability in accordance with
the above, the Optionee’s right to exercise any options exercisable on the date
the Optionee ceases to be a director or officer of the Company or any subsidiary
of the Company shall terminate on the earliest of the Expiration Date and the
date which is six (6) months after the date of death.

--------------------------------------------------------------------------------

- 3 -

8.           Rights as Shareholder

The Optionee will not be deemed to be a holder of any shares pursuant to the
exercise of this option until he or she pays the option price and a stock
certificate is delivered to him or her for those shares. No adjustment shall be
made for dividends or other rights for which the record date is prior to the
date the stock certificate is delivered.

9.           Integration with the Company’s 2008 Stock Option Plan

All of the terms and conditions of the Company’s 2008 Stock Option Plan, a copy
of which has been provided to the Optionee, are specifically made a part of this
Agreement and shall control with regard to the interpretation or construction of
any provision that is inconsistent herewith. This Agreement will be governed by
and construed in accordance with the laws of the State of Nevada.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
«IssueDay» day of «IssueMonth», «IssueYear».

ROYALITE PETROLEUM COMPANY INC.
by its authorized signatory:

 

_______________________________________
LOGAN B. ANDERSON, PRESIDENT

OPTIONEE:

 

________________________________________
SIGNATURE OF DIRECTOR / OFFICER

«NAME»                                                                           
NAME OF DIRECTOR / OFFICER

«ADDRESS»
«CITYSTATE»                                                                 
ADDRESS

 

«NUMBEROPTIONS»                                                   
NUMBER OF OPTIONS

--------------------------------------------------------------------------------